Citation Nr: 1506218	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for claimed alcoholism, as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed gastroesophogeal reflux disease (GERD), to include as secondary to the service-connected PTSD.

3. Entitlement to service connection for claimed coronary artery disease (CAD), to include as secondary to the service-connected PTSD.

4. Entitlement to service connection for a claimed hernia.

5.  Entitlement to service connection for claimed sleep apnea, to include as secondary to the service-connected PTSD.

6.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected PTSD, prior to January 16, 2014.
7. Entitlement to an evaluation in excess of 70 percent for the service-connected PTSD, beginning on January 16, 2014.

8.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to October 1969.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO.

In a March 2014 rating decision, the RO increased the evaluation assigned for the service-connected PTSD.

As less than the maximum benefit was awarded, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The Board has considered documentation included in Virtual VA and VBMS.

Other than the claims for higher ratings for the service-connected PTSD, the appeal is being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Prior to January 16, 2014, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity due to panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  Beginning on January 16, 2014, the service-connected PTSD is not shown to be productive of a disability picture manifested by total social and occupational impairment.



CONCLUSIONS OF LAW

1.  Prior to January 16, 2014, the criteria for the assignment of a rating of 50 percent, but no higher for the service-connected PTSD were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130 including Diagnostic Code 9411 (2013).

2.  Beginning on January 16, 2014, the criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130 including Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO provided the required notice in letters sent to the Veteran in July 2008 and December 2013.

Additionally, all necessary development has been accomplished.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  

The VA examinations dated in January 2009 and January 2014 addressed the severity of the Veteran's PTSD.  

The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein.

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required as to the claims decided hereinbelow.


Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Here, as will be described, staged ratings are not warranted for the initial increased rating claims on appeal, other than those already established by the RO.

While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and will focus specifically on what the evidence shows, or fails to show.

In the May 2009 rating decision on appeal, the RO granted service connection and assigned an initial 30 percent rating, pursuant to 38 C.F.R. § 4.130, DC 9411.  In March 2014, the RO awarded an increased rating of 70 percent, beginning on January 16, 2014.

Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine how badly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  

Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed.  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Veteran in this case was afforded VA examinations in January 2009 and January 2014.  The Veteran has indicated that he receives psychiatric treatment only through anonymous AA meetings.  See, e.g., March 2008 VA Form 21-526; VA examination January 2009.

On VA examination in January 2009, the Veteran reported experiencing a horrific stressor involving an Israeli attack on the U.S.S. Liberty in June 1967, resulting in his being awarded the Purple Heart and Combat Action Ribbon.  

The Veteran's symptoms included those of social withdrawal, suspiciousness, isolation, irritability, depression, difficulty being in crowds, and avoidance of stressful situations that could trigger memories of the trauma.  He reported having difficulty doing normal social activities with his family and getting along with others.  He reported having trouble sleeping for over 40 years due to nightmares.  

The Veteran added that he had a sister and kept in touch with her.  He had been married for 40 years, and the relationship was mixed.  He reported having one child and a relationship that was generally good.  He worked for the Secret Service from 1971 to 1997 when he retired.  He then worked as a college instructor, but found it was too stressful.  He was then self employed as a private investigator but found it too stressful as well. 

On examination, the Veteran was oriented.  Appearance and hygiene were appropriate.  Behavior was appropriate.  Affect and mood showed a disturbance of motivation and mood.  Communication and speech were normal.  Concentration was normal.  Panic attacks were present, but occurred less than once per week.  There were obsessional rituals severe enough to interfere with routine activities. There were no delusions or hallucinations.  Thought processes were appropriate.  Judgment, abstract thinking, and memory were normal.  There was no suicidal or homicidal ideation.  

The Veteran was assigned a GAF score of 55.  The examiner opined that "[t]he best description of the claimant's current psychiatric impairment [was]: psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person [was] functioning satisfactorily with routine behavior, self-care and normal conversation."

On VA examination in January 2014, the Veteran reported experiencing social isolation.  He reported that his PTSD symptoms interfered with his work and ultimately resulted in his retirement.  He reported the same family and employment history noted at the time of the January 2009 VA examiner.  He reported that any friends he had were friends made before his deployment experiences.

On examination, the Veteran's symptoms consisted of the following: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, an inability to establish and maintain effective relationships, and suicidal ideation.  

The examiner found he had good hygiene and was cooperative.  Speech was normal.  Thought processes were normal.  His mood was down and irritable.  Insight and judgment were normal.

A GAF score was not assigned.  The examiner summarized the Veteran's level of occupational and social impairment as "occupational and social impairment with reduced reliability and productivity."

The January 2009 VA examiner in this case selected a "severity statement" corresponding to the criteria for a 30 percent evaluation in this case.  Some of the symptoms contemplated by the next higher rating were noted to have been present at that time.  There was no indication of a flattened affect, speech impairment, panic attacks more than once per week, a difficulty understanding complex commands, memory impairment, impaired judgment or impaired abstract thinking.

However, there were noted to have been disturbance of motivation and mood, some difficulty in establishing and maintaining relationships, and obsessional rituals.  The Veteran also reported having panic attacks.      

The Board notes that the difficulty with relationships and obsessional rituals supports the assignment of an increased rating, even considering the overall "severity statement" provided by the VA examiner.  

Significantly, the Board recognizes the GAF score of 55, which falls in the mid-range of "moderate" symptoms.  

Hence. on this record, the Board finds that the GAF score of 55 along with identified manifestations reflect a disability picture that more closely resembles that of occupational and social impairment with reduced reliability and productivity due to panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In resolving all reasonable doubt in favor of the Veteran, an increased rating of 50 percent, but no higher is for application for the period of the appeal  prior to January 16, 2014 in this case.

However, on this record, the Board finds that a rating in excess of 70 percent is not assignable beginning on January 16, 2014.  

The January 2014 VA examiner selected the "severity statement" corresponding with a 50 percent evaluation.  The symptoms identified first corresponded with those contemplated by 50 and 70 percent evaluations.  The examiner stated that no other symptoms were present.  

There was no indication of a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, an intermittent inability to perform activities of daily living, disorientation, or memory loss for names of close relatives, own occupation, or name.  

Moreover, the report did not indicate total social impairment, as the Veteran still maintained a marriage and had some friends.

In reaching these decisions, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant and family members are competent to report his symptoms, and that they have submitted credible statements as to his symptoms.  

Here, the medical findings (as provided in the January 2009 and January 2014 VA examination reports) directly address the criteria under which the Veteran's psychiatric disability is evaluated.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There are no exceptional or unusual factors with regard to the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence presents an exceptional or unusual disability picture so that the established criteria for rating the service-connected disability are rendered inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably address the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide a basis for a higher disability rating based on the demonstrated social and industrial impairment.    

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not mandated.  


ORDER

An increased, initial evaluation of 50 percent, but no more for the service-connected PTSD, prior to January 16, 2014 is granted subject to the regulation controlling disbursement of VA monetary benefits.

An increased evaluation in excess of 70 percent for the service-connected PTSD, beginning on January 16, 2014 is denied.


REMAND

The Board finds the claims for service connection must be remanded for a further medical opinion prior to appellate adjudication.

The Veteran has current diagnoses for each of the service connection claims on appeal.  See January 2014 VA examination report (CAD & alcoholism); VBMS Entry dated from August 1, 2008, p. 27/28 (GERD): VBMS Entry dated from August 27, 2008, p. 4/21 (hernia); VBMS Entry dated from August 12, 2009, p. 3/12 (sleep apnea).

A VA examination was conducted in January 2014 and negative opinions were rendered on the issue of secondary service connection.  

However, a review of the report reveals that the author of the negative nexus opinions was not the VA examiner who actually examined the Veteran.  

Further, the conclusions reached on aggravation for each condition were as follows: "the claimed condition, which clearly and unmistakably did not exist during military service, was not aggravated beyond its natural progression by an in-service injury, event, or illness."  The Board finds this does not adequately address aggravation in the context of secondary service connection.

Also, for nearly every condition on appeal, the opining examiner provided exactly the same conclusion and rationale, consisting of a medical definition of the disability, a medical definition of PTSD, and the same medical conclusion.  

Additionally, the examiner did not address the several medical articles submitted by the Veteran, which support a relationship between each condition on appeal and PTSD.

The examiner should also offer an opinion on direct service connection as to each claim except the claim for alcoholism.  

In this regard, while the service treatment records do not document treatment for the claimed conditions, the Board notes that the Veteran's DD Form 214 reflects that he was awarded the Purple Heart and Combat Action Ribbon.  He has described a brutal attack on the U.S.S. Liberty in June 1967, wherein he sustained combat injuries.  VBMS Entry May 6, 2008.

As for alcoholism, 38 U.S.C.A. § 105(a), as amended by section 8052(a) of the OBRA, prohibits a grant of "direct service connection" for drug or alcohol abuse on the basis of incurrence or aggravation in line of duty during service. Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351(1990); VAOPGCPREC 2-98 (Feb. 10, 1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Finally, the Board notes that in the course of the appeal, the Veteran contended he is unemployable due to his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The RO adjudicated the claim in March 2014, and denied entitlement to a TDIU rating.  

The Veteran filed a Notice of Disagreement in April 2014.  VBMS Entry May 1, 2014.  

Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED to the AOJ for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the following conditions:
     a. alcoholism
     b. gastroseophogeal reflux disease
     c. coronary artery disease
     d. hernia
     e. sleep apnea 

The examiner is to be provided access to the claims folder and electronic files in connection with the evaluation.  

Any and all indicated studies deemed necessary by the examiner should be accomplished.    

(A.)  For each claim other than alcoholism, after reviewing the entire record and examining the Veteran, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's service, which includes combat service.

(B.)  For all of the disorders, the examiner should also comment on whether it is at least as likely as not that the disorder was caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD. If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.  The examiner should discuss the medical literature submitted by the Veteran supporting a relationship between PTSD and each of the disorders for which service connection is sought.

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    

2.  The RO also should furnish the Veteran a fully responsive SOC with respect to the claim for a TDIU rating.

The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of this matter.

This matter should only be returned to the Board for the purpose of appellate consideration if the Veteran files a timely Substantive Appeal.

3.  The Veteran is to be notified that it is his responsibility to report for his VA examination and to cooperate in the development of the claims. 

The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing all indicated development, the AOJ should readjudicate others claims currently on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


